        Case 1:83-cr-00150-PAC Document 84-1 Filed 08/10/20 Page 1 of 2




                             July 10, 2020

Warden
FCI Yazoo City Medium

To: YAZ/PublicInformation@bop.gov

Re: Guy Fisher, Reg. No. 95404-04
Request for Home Confinement/Compassionate Release



Dear Warden,

        Please accept this request for a reduction in sentence or release to home confinement,
pursuant to Title 18 U.S.C. Sec. 3582, on behalf of Guy Fisher, an inmate at FCI Yazoo City
Medium, No. 05404-054. Because of the extraordinary and compelling circumstances created
by the ongoing coronavirus pandemic, Mr. Fisher has asked me to file this request on his behalf.

        Guy Thomas Fisher is currently serving a life sentence, imposed in 1983 Mr. Fisher
seeks a reduction in sentence based on his age, (72) his medical conditions, the amount of
time—38 years-- he has served in prison and his extraordinary rehabilitation, which includes
earning a bachelor’s degree and a doctorate in sociology while incarcerated.

         Mr. Fisher’s age and medical conditions, which include lung impairment, make this
application a matter of particular urgency. BOP medical records show that Mr. Fisher has a
history of pneumonia and has been diagnosed with pleural thickening, a lung condition that can
impair breathing. Mr. Fisher is also 72, which makes him especially vulnerable to COVID-19.
In addition, Yazoo City FCI has already suffered greatly from the COVID-19 pandemic,
reporting both deaths and a very high number of inmates and staff who have contracted the
disease.

        Even absent the concerns raised by COVID-19, release is well deserved. Since he went
to prison 38 years ago, Mr. Fisher has made tremendous strides in improving himself and helping
others. Mr. Fisher’s educational accomplishments include receiving a bachelor’s degree from St.
Mary College in Leavenworth, Kansas and a doctorate in sociology from Columbus University
in Picayune, Mississippi. He has had no serious disciplinary incidents and has acquired years of
good time credit. Mr. Fisher has also used his time in prison to write novels and screenplays.
Moreover, he has served as a mentor and positive role model for other inmates.
           Case 1:83-cr-00150-PAC Document 84-1 Filed 08/10/20 Page 2 of 2




       .

       If released, I have confirmed that Mr. Fisher can live with his sister, Florence Fisher, and
her husband at 1036 Aron Drive, Deltona, Florida 32725.

      Given the urgency of this situation, please inform us of your decision as soon as possible.
Thank you for your attention and consideration.

                                      Very truly yours,


                                      Mark B. Gombiner
                                      Assistant Federal Defender
                                      Federal Defenders of New York
                                      212-417-8718
                                      646-734-8726
